The opinion of the Court was delivered by
Mr. Justice Gary.
The facts of this case are clearly set forth in the report of the master, which will be published by the Reporter. The action was for perpetual injunction, on account of repeated and threatened trespasses to> the plaintiff’s private landing. So much of the complaint as relates to the alleged trespasses is as follows: “IV. That on 20th July, 1894, plaintiff gave notice to defendant that he revoked his license or privilege of entering upon said land or any part thereof, and notified him not tO' enter upon the same. V. That on same day last aforesaid, plaintiff closed the gates on his private way leading to said landing, and on 23d July the defendant forcibly and wilfully broke down the fence across *436the private way leading to- the landing, and also another part of plaintiff’s fence around said premises, and entered and trespassed upon said premises. That on the afternoon of the same day, plaintiff repaired and restored the fences. That on 24th July, 1894, the defendant again broke down the said fence wilfully and forcibly near the said landing, and entered and trespassed upon said premises. That on the afternoon of the same day plaintiff again put up the fence in the presence of defendant. As soon as he had finished defendant again broke it down, and threatened to do so as often as it should be put up. And since that time the said defendant has been continually engaged in acts of trespass and annoyance on said premises, to the great disturbance of plaintiff and his family. VI. That the plaintiff has no adequate remedy by a simple action for damange for said trespass; that defendant threatens to continue them indefinitely; that he will be driven to a multitude, of suits to maintain his rights, unless defendant be restrained from such further trespasses; that his dwelling house where he resides with his family is immediately adjacent to the said landing and to the place where said trespasses are committed and threatened to be committed, and that said acts of defendant have been a source of great annoyance to the plaintiff and his family, and tend greatly to provoke a breach of the peace. Wherefore, plaintiff prays judgment against the defendant, that he be perpetually enjoined from any entry upon the said premises of plaintiff by himself, his agents or servants, and from committing any and all trespasses thereon.” The master recommended that the prayer of the complaint be granted, but the Circuit Judge, while concurring with the master in his findings of fact, reversed his conclusions of law, and ordered that the writ for a permanent injunction be refused.
*4371 *436The plaintiff appealed upon several exceptions, which need not be considered in detail, as the practical question raised by them is whether the allegations of the complaint (which were sustained by the testimony) entitled the plaintiff to equitable relief by injunction. The doctrine *437is thus stated in section 1357 of Pom. Eq. Jur.: “If a trespass to property is a single act, and is temporary in its nature and effects, so that the legal remedy of an action at law for damages is adequate, equity will not interfere. The principle determining the jurisdiction embraces two classes of cases, and may be correctly formulated as follows: (1) If the trespass, although a single act, is or would be destructive, if the injury is or would be irreparable — that is, if the injury done or threatened is of such a nature, that, when accomplished, the property cannot be restored to its original condition, or cannot be replaced, by means of compensation in money — then the wrong will be prevented or stopped by injunction. (2) If the trespass is continuous in its nature, if repeated acts of wrong- are done or threatened, although each of these acts taken by itself may not be destructive, and the legal remedy may, therefore, be adequate for each single act, if it stood alone, then, also, the entire wrong will be prevented or stopped by injunction, on the ground of avoiding a repetition of similar actions. In both cases the .ultimate criterion is the inadequacy of the legal remedy. All the cases, English and American, have professed to adopt the inadequacy of legal remedies as the test and limit of the injunction jurisdiction; but in applying this criterion, the modern decisions, with some exceptions among the American authorities, have certainly held the injury to be irreparable and the legal remedy inadequate, in many instances and under many circumstances, where Chancellor Kent would probably have refused to interfere. It is certain that many trespasses aré now enjoined which, if committed, would fall far short of destroying the property, or rendering- its restoration to its original condition impossible. The injunction is granted, not merely because the injury is essentially destructive, but because, being continuous or repeated, the full compensation for the entire wrong cannot be obtained in one action at law for damages * * *” In the case of Allen v. Martin, Law Reports, 20 Eq., 467, the following language from the case of Goodson v. Richctñ'dson, *438Law Reports, 9 Chanc., 226, is quoted with approval: “The defendant in this case is admittedly a trespasser, and he proposes to continue that trespass from day to day * * *. It is said that we ought to allow this to be done; that we ought, in fact, to dismiss the plaintiff from this Court, and tell him to find his way to another Court, in which he is bring an action for the wrong for which there is no defense whatever * * *. I do not know whether more than one will be required; and then, having succeeded in one action, or two actions, or perhaps three actions, all of which on the facts proved in this case would necessarily result in verdicts for him, he is to come back to this Court and obtain a perpetual injunction on the ground of repeated vexation and repeated actions. I do not think that there is any principle in this Court which will compel us to drive the plaintiff to go through all that litigation before he is entitled to> that relief which he would ultimately get when he had gone through it.” Mr. Spelling, in his work entitled Extraordinary Relief, at section 342, says: “It is apparent to one giving careful study to the subject that the line of distinction between the two accepted grounds of relief, namely, irreparable injury and multiplicity of suits, is often not discernible, and that the real ground of equitable jurisdiction in trespass may be most properly referred to the general head of the inadequacy of legal remedies. Where numerous acts are being committed and their continuance threatened by oneperson on the land of another, which acts constitute trespass, and the injury resulting from such acts is or would be trifling in amount as compared with the expense of prosecuting actions at law to recover damages therefor, injunction will lie to restrain the trespass, not alone because of the irreparable nature of the general course of wrong, nor yet for the sole reason that a multiplicity of suits or protracted'or vexatious litigation would result; but for both reasons; in other words, because a law Court furnishes no adequate means for complete re'dress, while in equity, not only may the whole matter of compensation be settled, but the present and future rights *439of the parties determined and adjudicated in the same proceeding.” Many other authorities could be cited, but the foregoing are ample to show that the allegations of the complaint sufficiently set forth a cause of action on the equity side of the Court.
2 The respondent gave notice, in pursuance of the proper practice, that he would ask the Court, in case it was necessary, to sustain the judgment of the Circuit Court upon the additional grounds set forth in the “Case.” This Court concurs with the master, that the defendant held under a mere license, and that it was revoked. Having reached the conclusion hereinbefore expressed that the repeated and threatened acts of trespass called forth the exercise by the Court of its equitable powers by granting an injunction, and that the respondent was a mere licensee, whose privilege had been revoked, the questions presented by these additional grounds become purely speculative and need not be considered.
It is the judgment of this Court, that the judgment of the Circut Court be reversed, and that the case be remanded for such further proceedings as may be necessary to carry into effect the conclusions herein announced.
Note. — This case was argued at the April, 1898, term of this Court, but leave was granted Hon. W. P. Murphy, one of respondent’s attorneys, to file an additional argument within sixty days thereafter, but he died before the expiration of that time. At the recent term of this Court respondent’s attorneys announced that they did not desire to file an additional argument. These facts are stated to explain the apparent delay in filing the opinion.